





Amendment No. 1 to
Receivables Purchase and Sale Agreement
This Amendment No. 1 to Receivables Purchase and Sale Agreement (this
“Amendment”), dated as of May 4, 2017, among Mohawk Carpet Distribution, Inc., a
Delaware corporation (“Mohawk Distribution”), Dal‑Tile Distribution, Inc., a
Delaware corporation (“Dal-Tile”), Unilin North America, LLC, a Delaware limited
liability company (“Unilin”), Aladdin Manufacturing of Alabama, LLC, an Alabama
limited liability company (“AMA”; each of Mohawk Distribution, Dal‑Tile, Unilin
and AMA, an “Originator” and collectively the “Originators”), and Mohawk
Factoring, LLC, a Delaware limited liability company (“Buyer”).
WITNESSETH:
Whereas, the Originators and Buyer previously entered into that certain
Receivables Purchase and Sale Security Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Sale Agreement”),
dated as of December 19, 2012; and
Whereas, the Originators and Buyer agree to amend the Sale Agreement pursuant to
the terms and conditions set forth herein; and
Now, Therefore, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged by the parties hereto, the parties hereto agree as follows:
Section 1.    Definitions. Capitalized terms not otherwise defined herein shall
have the meanings given to them in the Sale Agreement.
Section 2.    Amendments to the Sale Agreement. (a)  Exhibit I of the Sale
Agreement is hereby amended by amending and restating the definition of
“Excluded Receivable” in its entirety and as so amended and restated shall read
as follows:
“ ‘Excluded Receivable’ means (i) any Receivable that arises out of the sale of
goods arising from Dal-Tile’s milling and talc mining operations (formerly owned
by American Talc Company) (the “Talc Operations”) until completion of the
integration of the Talc Operations and until Dal-Tile has requested those
Receivables no longer constitute Excluded Receivables and such request is
approved in writing by the Administrative Agent, (ii) a Receivable for which the
Obligor is an Obligor designated from time to time in writing by an Originator
to Buyer and approved in writing by the Administrative Agent and the Required
Lenders with respect to Receivables owing by such Obligor that arises on or
after the date specified in such written approval of such designation and/or
(iii) a Receivable arising out of a line of business or business segment of an
Originator, or other Receivables of such Originator, in each case, designated
from time to time in writing by an Originator to Buyer and approved in writing
by the Administrative Agent and Required Lenders with respect to all such
Receivable(s) that arise on or after the date specified in such written approval
of such designation.”
Section 3.    Representations of the Originators. Each Originator hereby
represents and warrants to the parties hereto that as of the date hereof each of
the representations and warranties contained





--------------------------------------------------------------------------------





in the Sale Agreement is true and correct as of the date hereof and after giving
effect to this Amendment (except to the extent that such representations and
warranties expressly refer to an earlier date, in which case they are true and
correct as of such earlier date); provided, that with respect to those contained
in Section 2.1(a), (e), (f) and (l) of the Sale Agreement, the determination of
whether any Material Adverse Effect has occurred as set forth therein shall be
made solely by the Borrower, in its reasonable, good faith judgment.
Section 4.    Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of all of the following conditions precedent:
(a)    Administrative Agent shall have received a fully executed counterpart of
this Amendment;
(b)    each representation and warranty of the Originators contained herein
shall be true and correct; and
(d)    no Termination Event shall have occurred and be continuing.
Section 5.    Amendment. The parties hereto hereby agree that the provisions and
effectiveness of this Amendment shall apply to the Sale Agreement as of the date
hereof. Except as amended by this Amendment, the Sale Agreement remains
unchanged and in full force and effect. This Amendment is a Transaction
Document.
Section 6.    Counterparts. This Amendment may be executed by the parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.
Section 7.    Captions. The headings of the Sections of this Amendment are for
convenience of reference only and shall not modify, define, expand or limit any
of the terms or provisions of this Amendment.
Section 8.    Successors and Assigns. The terms of this Amendment shall be
binding upon, and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns.
Section 9.    Severability. Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
Section 10.    Governing Law and Jurisdiction. The provisions of the Sale
Agreement with respect to governing law and consent to jurisdiction are
incorporated in this Amendment by reference as if such provisions were set forth
herein.
[Signatures appear on following page.]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have each caused this Amendment to be
duly executed by their respective duly authorized officers as of the day and
year first above written.
Mohawk Carpet Distribution, Inc.
By:    /s/ Shailesh Bettadapur        
Name:    Shailesh Bettadapur
Title:    Vice President and Treasurer
Dal‑Tile Distribution, Inc.
By:
/s/ Shailesh Bettadapur        

Name:    Shailesh Bettadapur
Title:    Vice President and Treasurer
Unilin North America, LLC
By:
/s/ Shailesh Bettadapur        

Name:    Shailesh Bettadapur
Title:    Vice President and Treasurer
Aladdin Manufacturing of Alabama, LLC
By
/s/ Shailesh Bettadapur        

Name:    Shailesh Bettadapur
Title:    Vice President and Treasurer
Mohawk Factoring, LLC
By:
/s/ John J Koach            

Name:    John J Koach
Title:    Secretary


SunTrust Bank, as Administrative Agent
By:
/s/ David Hufnagel        

Name:    David Hufnagel
Title:    Vice President





--------------------------------------------------------------------------------










